Citation Nr: 0919227	
Decision Date: 05/21/09    Archive Date: 05/26/09

DOCKET NO.  05-31 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
lumbar disc disease, spondylosis and spondylolisthesis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1970 to May 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.

In March 2008, the Veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing is associated with the claims 
file.  At this hearing, the Veteran submitted additional 
evidence with a waiver of initial RO consideration.  See 38 
C.F.R. § 20.1304 (2008).

In June 2008, the Board remanded this case for further 
evidentiary development.  The requested development was 
completed, and the case has now been returned to the Board 
for further appellate action.

In March 2009, the Veteran submitted a statement requesting 
that his pending claim be dropped and replaced by a new claim 
for the same benefits.  However, the Board has determined 
that it would be in the Veteran's best interest to preserve 
his current appeal, and therefore his pending claim will now 
be adjudicated.

For reasons explained below, the issue of entitlement to 
service connection for lumbar disc disease, spondylosis and 
spondylolisthesis, on the merits is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC) in Washington, DC.  VA 
will notify the Veteran if further action is required.


FINDINGS OF FACT

1.  The December 2003 rating decision that determined that 
new and material evidence was not submitted to reopen the 
claim of entitlement to service connection for lumbar disc 
disease, spondylosis and spondylolisthesis, was not appealed 
and is final.

2.  The evidence received since that December 2003 rating 
decision includes evidence that bears directly and 
substantially upon the specific matter under consideration, 
is neither cumulative nor redundant, relates to unestablished 
facts necessary to substantiate the claim, and raises a 
reasonable possibility of substantiating the claim for 
service connection for lumbar disc disease, spondylosis and 
spondylolisthesis.


CONCLUSION OF LAW

New and material evidence has been received to reopen the 
claim of entitlement to service connection for lumbar disc 
disease, spondylosis and spondylolisthesis.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002 & Supp. 2008); 38 C.F.R. § 3.156 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Given the favorable disposition reached with respect to 
whether the Veteran had submitted new and material evidence 
so as to reopen his claim, the Board finds that VA has met 
its VCAA duty to assist the Veteran in the development of the 
claim on appeal and that no discussion of VCAA compliance is 
necessary at this time.


II.  Legal Criteria

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.302, 20.1103 (2008).  If a claim of entitlement to 
service connection has been previously denied and that 
decision became final, the claim can be reopened and 
reconsidered only if new and material evidence is presented 
with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); 
see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

VA must review all of the evidence submitted since the last 
final rating decision in order to determine whether the claim 
may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 
(1999).  For purposes of determining whether new and material 
evidence has been received to reopen a finally adjudicated 
claim, the recently submitted evidence will be presumed 
credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 
(1999) (per curium) (holding that the "presumption of 
credibility" doctrine continues to be precedent).

New evidence means existing evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2008).

Furthermore, the Court of Appeals for the Federal Circuit has 
indicated that evidence may be considered new and material if 
it contributes "to a more complete picture of the 
circumstances surrounding the origin of a Veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its ratings decision."  Hodge v. West, 115 
F.3d 1356, 1363 (Fed. Cir. 1998).



III.  Analysis

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service connection for lumbar disc disease, spondylosis and 
spondylolisthesis, was previously denied by rating decisions 
in April 1996, July 2002, and December 2003.  In April 1996, 
the claim was denied because there was no evidence that the 
Veteran's preexisting low back condition was aggravated or 
permanently worsened by military service.  In July 2002 (by 
two rating decisions) and in December 2003, the claim was 
denied because the evidence submitted was not new and 
material.

The evidence received subsequent to the December 2003 rating 
decision includes a statement from a private chiropractor 
dated in December 2003, a statement from a VA physician dated 
in December 2006, and a statement from a VA physician 
assistant dated in September 2007.  In his December 2003 
statement, received four days prior to the issuance of the 
December 2003 rating decision and therefore not considered in 
that decision, the private chiropractor stated his belief 
that many of the activities that the Veteran was required to 
perform in service (including physical training, tests, and 
requirements of his job description) either complicated, 
aggravated, or worsened his preexisting low back condition.  
In his December 2006 statement, the VA physician stated that 
the Veteran had performed duties in service that involved 
substantial back stress, and that such continued physical 
activity in service had substantially contributed to his 
current physical state.  In his September 2007 statement, the 
VA physician assistant stated that it was more likely than 
not that the rigors of boot camp caused the Veteran's 
asymptomatic and preexisting low back condition to become 
symptomatic.

This new evidence relates to unestablished facts and raises a 
reasonable possibility of substantiating the claim, as it 
addresses the question of whether the Veteran's preexisting 
low back condition was aggravated or permanently worsened by 
military service.  Therefore, such evidence is new and 
material, and the claim for service connection for lumbar 
disc disease, spondylosis and spondylolisthesis, is reopened.


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for lumbar disc disease, 
spondylosis and spondylolisthesis, is reopened.


REMAND

Reopening the claim of entitlement to service connection for 
lumbar disc disease, spondylosis and spondylolisthesis, does 
not end the inquiry; rather, consideration of the claim on 
the merits is required.  However, after a review of the 
record, the Board observes that further development is 
required prior to adjudicating the Veteran's claim for 
service connection for lumbar disc disease, spondylosis and 
spondylolisthesis.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2008).  Evidence of continuity of symptomatology from the 
time of service until the present is required where the 
chronicity of a condition manifested during service either 
has not been established or might reasonably be questioned.  
38 C.F.R. § 3.303(b) (2008).  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

In order to prevail on the issue of entitlement to service 
connection, there must be medical evidence of a current 
disability; medical evidence, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between an 
in-service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet App. 341, 346 (1999).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless clear and 
unmistakable evidence shows that the increase in disability 
is due to the natural progress of the disease.  38 U.S.C.A. § 
1153 (West 2002); 38 C.F.R. § 3.306 (2008).

A preexisting disease or injury will be presumed to have been 
aggravated by service only if the evidence shows that the 
underlying disability underwent an increase in severity; the 
occurrence of symptoms, in the absence of an increase in the 
underlying severity, does not constitute aggravation of the 
disability.  38 C.F.R. § 3.306(a) (2008).  Evidence of a 
veteran being asymptomatic on entry into service, with an 
exacerbation of symptoms during service, does not constitute 
evidence of aggravation.  See Green v. Derwinski, 1 Vet. App. 
320, 323 (1991).  If the disorder becomes worse during 
service and then improves due to in-service treatment to the 
point that it was no more disabling than it was at entrance 
into service, then the disorder is not presumed to have been 
aggravated by service.  Verdon v. Brown, 8 Vet. App. 529 
(1996).

Congenital or developmental defects are not diseases or 
injuries within the meaning of the applicable legislation.  
See 38 C.F.R. §§ 3.303(c), 4.9 (2008); see also Winn v. 
Brown, 8 Vet. App. 510, 516 (1996).  VAOPGCPREC 82-90 (July 
18, 1990) (a reissue of General Counsel opinion 01-85 (March 
5, 1985)) in essence held that a disease considered by 
medical authorities to be of familial (or hereditary) origin 
by its very nature preexists a claimant's military service, 
but could be granted service connection if manifestations of 
the disease in service constituted aggravation of the 
condition.  Congenital or developmental defects, as opposed 
to diseases, could not be service-connected because they are 
not diseases or injuries under the law; however, if 
superimposed injury or disease occurred, the resultant 
disability might be service-connected.  Id.

In the current appeal, the Veteran claims that he is entitled 
to service connection for lumbar disc disease, spondylosis 
and spondylolisthesis, on the theory that his low back 
disability existed prior to service and was aggravated by 
physical activities performed during his service.  
Specifically, he contends that his preexisting low back 
condition was aggravated by the physical activity of boot 
camp as well as by the standing, lifting, and bending 
performed while fulfilling his in-service duties as a recruit 
and an aircraft electrician.

The evidence of record reflects that the Veteran suffered 
from a low back condition prior to service.  At his pre-
induction examination in March 1970, he reported that he had 
been treated within the past five years for muscle spasms in 
the back, and he also stated that his back would get weak at 
times.  During his time in service, a June 1970 X-ray of his 
lumbosacral spine revealed a bilateral spondylolysis of L-4 
without any associated spondylolisthesis.  All other service 
treatment records are negative for any complaints, diagnosis, 
or treatment of a low back condition.

Following his discharge from service in May 1974, the record 
reflects that more than 20 years passed before the Veteran 
sought treatment for his back in August 1995.  VA treatment 
records dated from August 1995 through September 2007 reflect 
the Veteran's ongoing complaints of chronic low back pain.  
In August 1995, the Veteran presented with complaints of low 
back pain beginning the night before, and he was assessed 
with lumbosacral muscle strain.  In August 1998, the Veteran 
once again complained of low back pain, and accompanying X-
rays and an MRI showed degenerative spondylosis, 
spondylolysis, and associated grade I spondylolisthesis at L4 
and L5, as well as disc protrusion bilaterally.  In August 
1998 and November 1998, he was diagnosed with congenital 
spondylolisthesis.  In October 1998 and October 2000, he was 
diagnosed with lumbosacral spondylosis without myelopathy.  
In a November 1999 decision, the Social Security 
Administration (SSA) determined that the Veteran was 
disabled, in part due to the musculoskeletal impairments of 
his lumbar spine, and awarded him Supplemental Security 
Income benefits.  A July 2000 MRI of his lumbar spine 
revealed no significant interval change from the August 1998 
study, as it showed evidence of grade I spondylolisthesis of 
L4 and L5 with associated bilateral L4 spondylolysis, and 
also diffuse disc bulge at L4-L5 with associated bilateral 
neuroforaminal stenosis.

As noted above, in a December 2003 statement, a private 
chiropractor (J.N.T., DC) reviewed the Veteran's medical 
history and treatment records and stated his belief that many 
of the activities that the Veteran was required to perform in 
service (including physical training, tests, and requirements 
of his job description) either complicated, aggravated, or 
worsened his preexisting low back condition.  In a December 
2006 statement, a VA physician stated that the Veteran had 
performed duties in service that involved substantial back 
stress, and that such continued physical activity in service 
had substantially contributed to his current physical state.  
In a September 2007 statement, a VA physician assistant 
stated that it was more likely than not that the rigors of 
boot camp caused the Veteran's asymptomatic and preexisting 
L4-5 spondylolysis to become symptomatic.

The Board has determined that the medical opinions currently 
of record do not adequately address whether the Veteran's 
preexisting low back disability was aggravated by his service 
or whether a superimposed injury or disease occurring in 
service or following service caused a resultant low back 
disability, nor do they supply supporting rationale, in light 
of the essentially negative service treatment records.  
Therefore, the Board finds that a VA examination with medical 
opinion is necessary in order to fully and fairly evaluate 
the Veteran's claim for entitlement to service connection for 
lumbar disc disease, spondylosis and spondylolisthesis.

Ongoing VA medical records should be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).  In addition, 
any private treatment records relating to the Veteran should 
be obtained from J.N.T., DC, the private chiropractor who 
issued a December 2003 statement on the Veteran's behalf.

The Board is aware that the Veteran is in receipt of 
Supplemental Security Income benefits from the SSA.  Pursuant 
to the Board's June 2008 remand, a request was sent to the 
SSA for all records pertaining to the Veteran, including any 
medical evidence relied upon in making their decision on his 
claim for disability benefits.  In July 2008, the SSA replied 
that the requested records for the Veteran did not exist, as 
they were unable to be located after exhaustive and 
comprehensive searches, and it was noted that further efforts 
to obtain these records would be futile.  Therefore, the 
Board will not make an additional request for such records.

Finally, during the pendency of this appeal, the Court issued 
a decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the Veteran was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the claim 
on appeal.  Thus, on remand, the RO/AMC should provide 
corrective notice.

Accordingly, the case is REMANDED for the following actions:

1.  Please send the Veteran a 
corrective VCAA notice under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) that advises him that a 
disability rating and effective date 
will be assigned if service connection 
is awarded, to include an explanation 
as to the information or evidence 
needed to establish a disability rating 
and effective date for the claim on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  Ask the Veteran to provide the 
names, addresses, and approximate dates 
of treatment of all health care 
providers, both VA (to include the 
Augusta, Georgia VAMC) and private (to 
include J.N.T., DC), who have treated 
him for his low back disability at any 
time.  After securing any necessary 
authorizations, the RO/AMC should 
request copies of all indicated records 
which have not been previously secured 
and associate them with the claims 
file.

3.  After all available records and/or 
responses from each contacted entity 
are associated with the claims file, 
or, the time period for the Veteran's 
response has expired, the RO/AMC should 
arrange for the Veteran to undergo a VA 
orthopedic examination. The entire 
claims file, to include a complete copy 
of this REMAND, must be provided to the 
physician designated to examine the 
Veteran, and the examination report 
should reflect consideration of the 
Veteran's documented medical history 
and assertions.  All indicated tests 
and studies (to include X-rays) should 
be accomplished (with all findings made 
available to the VA examiner prior to 
the completion of his or her report), 
and all clinical findings should be 
reported in detail.

The VA examiner should clearly identify 
all current disability(ies) of the low 
back. With respect to each diagnosed 
low back disability, the physician 
should offer an opinion, consistent 
with sound medical principles, as to 
whether it is at least as likely as not 
(i.e., there is a 50 percent or greater 
probability) that such disability:

(a)	preexisted the Veteran's 
service and, if so, 
(b)	 did it undergo an increase 
in severity therein, beyond 
natural progress of the disease, 
and to what degree, or
(c)	was such the result of a 
superimposed injury or disease 
occurring in service or 
following service.

A rationale for all opinions expressed 
should be provided.  In rendering the 
requested opinions, the examiner should 
specifically consider and address the 
significance, if any, of pertinent 
complaints and findings noted in service 
and post-service, as well as the 
Veteran's assertions.  The examiner 
should also address the private 
chiropractor's December 2003 opinion, the 
VA physician's December 2006 opinion, and 
the VA physician assistant's September 
2007 opinion.

The examiner should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

4.  After the development requested 
above has been completed to the extent 
possible, the record should again be 
reviewed.  If the benefit sought on 
appeal remains denied, then the Veteran 
and his representative should be 
furnished with a Supplemental Statement 
of the Case and be given the 
opportunity to respond thereto.  The 
case should then be returned to the 
Board for further appellate 
consideration, if in order.


The Veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


